Citation Nr: 0630524	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-23 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include dysthymia and recurrent major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1969 to June 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Des Moines, Iowa, Regional Office (RO) which denied service 
connection for a chronic acquired psychiatric disorder to 
include dysthymia.  In July 2006, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.   


FINDING OF FACT

Recurrent major depressive disorder has been shown to have 
been manifested during active service.  


CONCLUSION OF LAW

Recurrent major depressive disorder was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.326(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim of entitlement to 
service connection, the Board observes that the RO issued 
VCAA notices to the veteran in January 2005, May 2005, and 
March 2006, which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection; the degree of disability and the effective date 
of an award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection for a chronic acquired 
psychiatric disorder given the favorable resolution below.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
provisions of 38 C.F.R. § 3.304(b) (2006) direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant 
v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  

Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  
The General Counsel of the VA has directed that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003.  

The report of the veteran's January 1969 physical examination 
for service entrance reflects that the veteran denied having 
ever experienced "depression or excessive worry" or 
"nervous trouble of any sort."  The military examiner 
identified no psychiatric abnormalities.  A November 1975 Air 
Force mental health clinic treatment record states that the 
veteran was referred for psychiatric evaluation by his 
commander after he "had shown little interest in complying 
with duty hour requirements."  He complained of disliking 
his work situation.  No diagnosis was advanced.  A November 
1975 Air Force Report of Psychiatric Evaluation states that:  

Based upon information obtained through 
clinical interview and psychometric 
testing, it is felt that [the veteran] is 
not suffering from any psychiatric 
disease nor was there any evidence of 
psychosis.   

A November 1993 physical evaluation from the United States 
Medical Center for Federal Prisoners indicates that the 
veteran denied "any past psychiatric or psychological 
history."  A December 1993 psychiatric evaluation from the 
United States Medical Center for Federal Prisoners relates 
that the veteran complained of depressive complaints "over 
the past seven years" and denied any prior psychiatric 
treatment.  The veteran was diagnosed with recurrent major 
depression.  

A June 1999 psychiatric evaluation from Tim Boffeli, M.A., 
and Thomas C. Piekenbrock, M.D., indicates that the veteran 
had been seen for his psychiatric complaints since 1997.  The 
veteran was reported to have a significant history which 
included: having been the 14 year old driver of the car in 
which his mother had been accidently killed; having attempted 
to commit suicide by shooting himself with a pistol after 
high school; entering the Air Force in 1969; and ending up 
with dead end military duties and associated depression and 
alcoholism.  The veteran was diagnosed with a recurrent major 
depressive disorder in partial remission; a general anxiety 
disorder; and an avoidant personality disorder.  Mr. Boffeli 
and Dr. Piekenbrock opined that:

Based on extensive clinical interviews 
and a review of available information, it 
is at least as likely as not that [the 
veteran's] military service significantly 
exacerbated a earlier relatively brief 
period of major depression.  

***

In summary, in our opinion, even though 
[the veteran] had an initial period of 
major depression prior to going into the 
Air Force, his military service 
exacerbated the underlying mood problem.  
If [the veteran] would not have had the 
described military experiences, then he 
may not have experienced the moderate to 
severe level of major depression that he 
has been experiencing since 1976.  

At a July 2000 VA examination for compensation purposes, the 
veteran complained of chronic depressive symptoms since 1975.  
He reported that his depressive symptomatology progressed and 
he experienced financial duress which caused him to believe 
that he either had to rob a bank or to commit suicide.  The 
veteran subsequently robbed a bank and was imprisoned.  While 
in prison, he was diagnosed with and treated for depression.  
The veteran was diagnosed with dysthymia; a history of 
recurrent major depressive disorder in partial remission; a 
history of alcohol abuse in full sustained remission; and a 
history of antisocial behavior.  

At a July 2001 VA examination for compensation purposes, the 
veteran was diagnosed with recurrent major depressive 
disorder.  The examiner commented that "by history, it 
appears that in or around December of 1975, he was suffering 
from a major depressive episode while he was on active 
service in the U.S. Air Force."  
In a September 2001 addendum to the July 2001 VA examination 
report, the examiner clarified that: the veteran suffered 
from "mental problems prior to entering service;" "he had 
a history of mental problems at the time of entering the 
military, but his problems were in remission at the time of 
entrance;" he "was suffering from a major depressive 
episode around December 1975;" "the veteran suffered an 
exacerbation of a preservice acquired mental problem" while 
in the service; and "the veteran did return to his baseline 
level of function following exacerbation in the military and 
therefore, the exacerbation did not represent a chronic and 
permanent increase in the severity of his major depression."  

The January 1969 physical examination for service enlistment 
notes that no acquired psychiatric disorder or other 
psychiatric abnormalities were either reported by the veteran 
or identified by the examiner.  The November 1975 Air Force 
psychiatric evaluation identified no psychiatric disability.  
The record is devoid of contemporaneous objective clinical 
evidence of a chronic acquired psychiatric disorder prior to 
December 1993 when the veteran was diagnosed with recurrent 
major depression.  

VA and private examining and treating psychiatric personnel 
have both determined that the veteran suffered a major 
depressive episode during his wartime service in 1975 or 
1976.  The December 1993 psychiatric evaluation from the 
United States Medical Center for Federal Prisoners notes that 
the veteran complained of chronic depressive symptoms since 
approximately 1976.  Mr. Boffeli and Dr. Piekenbrock 
expressly concluded that the veteran's major depressive 
disorder has been symptomatic since 1976.  The September 2001 
addendum to the July 2001 VA examination for compensation 
purposes concludes that "the veteran suffered an 
exacerbation of a preservice acquired mental problem;" he 
"did return to his baseline level of function following 
exacerbation in the military; and therefore, the exacerbation 
did not represent a chronic and permanent increase in the 
severity of his major depression."  The VA examiner 
identified no objective clinical evidence to support his 
conclusions.  In reviewing a similar factual scenario, the 
Court has directed that "a bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Given such findings and in the absence of any objective 
contemporaneous evidence of the onset of a chronic acquired 
psychiatric disorder prior to service, the Board concludes 
that the presumption of soundness as to a chronic acquired 
psychiatric disorder has not been rebutted.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2006).  
Clear and unmistakable evidence is not required to show the 
onset of a disorder during service.  There is competent 
medical evidence that the veteran experienced major 
depression during his active service.  The record is in 
relative equipoise as to whether the disability remained 
symptomatic or went into remission at service separation.  
Therefore, the Board will resolve reasonable doubt in the 
veteran's favor and conclude that the veteran's recurrent 
major depressive disorder was symptomatic.  Therefore service 
connection is warranted for recurrent major depressive 
disorder as being first shown during active service and 
continuing thereafter.  


ORDER

Service connection for recurrent major depressive disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


